The following opinion was filed May 6, 1914:
TiMLirr, J.
(dissenting). The error which I believe lurks in the majority opinion is disclosed by the cases cited in that opinion in support thereof. A finding that one executed and delivered his promissory note, taken with another fiTiding that he thereafter paid it, establishes two consistent facts not in the least contradictory. A finding that a fire was negligently permitted to escape from a railroad right of way and that the wind was then blowing from a given direction, taken together with a finding that the property in question was de*68stroyed by another and different fire, establishes two independent facts not contradictory of one another. In these ' cases if the ultimate propositions of fact are not inconsistent or contradictory the evidence to establish each is not. This relation of issues to one another has been long known in the law as confession and avoidance. But I do not understand that competent circumstantial evidence is nullified or is to be removed from the consideration of the jury merely because of oral testimony of witnesses in negation thereof.
The defendant requested in writing that the employer discharge the plaintiff, and with reasonable promptness after the receipt of such request the plaintiff was so discharged. Two agents of the corporation employer take the stand. The superior agent testifies that he did not know of the written request, but ordered the discharge of the plaintiff upon the same ground contained in the request. The other agent admits receipt of the request to discharge and actually made the discharge, but, as he testifies, because ordered to do so by the superior agent of the corporation employer and not because of the request of the defendant. Under such circumstances I think there is- a question of fact for the jury. It will be observed that the testimony on the part of the employer exonerating the defendant insurance company goes to the motive which prompted the discharge and in the nature of things would always be irrebuttable except by circumstantial evidence.
I am authorized to say Mr. Justice KeewiN concurs in this dissent.
A motion for a rehearing was denied, with $25 costs, on October 6, 1914.